REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “wherein execution of the data quality function process, based on the one or more type annotations, groups the one or more output attributes having different data model schema than data model schema of corresponding input attributes, in accordance with a type annotation of the one or more input attributes” in combination with other claim limitations set forth in the respective independent claims 1, 11 and 19 overcomes available prior art. The arguments on pages 9 and 10 are considered to be persuasive that explain the distinction between Dani’s data quality rules and the grouping of the output attributes based on different data model schema related to the types as mentioned in the current application. Therefore, these specific claim limitations in combination with the other claim limitations set forth in the respective independent claims 1, 11 and 19 overcomes the available prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158